Citation Nr: 1102776	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for right knee posterior 
tibial displacement status post open reduction of internal 
fixation (ORIF), currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative arthritis 
of the right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the April 2007 and March 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The April 2007 rating 
decision denied disability evaluations greater than 20 percent 
for the service-connected right knee posterior tibial 
displacement status post ORIF and greater than 10 percent for 
service-connected degenerative arthritis of the right knee.  The 
March 2009 rating decision denied the Veteran's claim for TDIU.  
The Veteran appealed both these decisions to BVA, and the case 
was referred to the Board for appellate review.  

The Board notes that the Veteran's TDIU claim was originally 
denied in the January 2008 rating decision.  The Veteran filed a 
notice of disagreement (NOD) with this decision in February 2008 
and a Statement of the Case (SOC) was issued in October 2008.  
The Veteran did not file the substantive appeal for his TDIU 
claim until January 2009, and it was not date stamped as having 
been received until January 29, 2009.  Under the rules governing 
VA benefits, a substantive appeal should be filed within sixty 
days from the date of the SOC (October 2008) or within one year 
of the date the Veteran was first notified of the decision with 
which he disagrees (January 23, 2008).  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.202 (2010).  In a March 2009 letter, the RO 
notified the Veteran that, because his substantive appeal was not 
received until January 29, 2009, it was considered untimely, and 
his notice of disagreement regarding his TDIU claim was closed.  
The Veteran was further informed that his January 2009 
substantive appeal was accepted as a request to reopen a previous 
claim for individual unemployability.  [Pursuant to that request, 
the RO, in the March 2009 rating action, readjudicated the 
Veteran's TDIU claim.]  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

Right Knee Posterior Tibial Displacement Status Post ORIF & 
Arthritis

The Veteran maintains that the August 2009 VA examination 
conducted in connection to his service-connected right knee 
disabilities is inadequate for rating purposes.  Specifically, in 
the September 2010 Informal Hearing Presentation, the Veteran, 
through his representative, asserts that the range of motion of 
his (the Veteran's) right knee was not measured using a 
goniometer.  The representative also maintains that the November 
2009 addendum which discusses the Veteran's range of motion 
during extension as well as his limitation of motion upon 
repetition was provided several months after the date of the 
examination without the benefit of a current examination of the 
Veteran, thereby further rendering the evaluation findings to be 
insufficient.  

In this regard, the Board notes that applicable regulations 
provide that the use of a goniometer in the measurement of 
limitation of motion is indispensable in examinations conducted 
within the Department of Veterans Affairs.  See 38 C.F.R. § 4.46 
(2010).  

While the August 2009 VA examination report reflects that the 
Veteran had flexion to 105 degrees with pain at the end, it does 
not contain his range of motion upon extension.  In VAOPGCPREC 
23-97, VA General Counsel held that a Veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate rating 
be based upon additional disability.  The opinion further read 
that, when a knee disorder is already rated under Diagnostic Code 
5257, the Veteran must have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.  The Board acknowledges that the November 2009 
addendum was provided several months after the examination, and 
therefore the accuracy and precision of the range of motion upon 
extension is questionable.  

If VA undertakes to provide a medical examination, the Board must 
ensure that such examination is adequate.  See Barr v. Nicholson, 
21 Vet. 303, 311 (2007).  The Board notes that the Veteran's 
range of motion during extension is relevant in determining 
whether he has limitation of motion under Diagnostic Code 5261 
and is potentially entitled to a separate rating.  Because the 
range of motion during extension of the Veteran's right knee was 
not provided until several months after his examination, and the 
accuracy of these findings is uncertain, the Board does not find 
the August 2009 examination report in conjunction with the 
November 2009 addendum to be adequate for rating purposes.  
Therefore, the Veteran should be afforded a new VA examination to 
assess the current nature, extent and severity of his right knee 
posterior tibial displacement status post ORIF and degenerative 
arthritis.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007).  

Additionally, a review of the record reflects that the Veteran 
actively receives VA treatment for his right knee disabilities.  
As this matter is being returned for further development, an 
effort should be made to obtain updated previously unobtained 
pertinent VA treatment records from April 2010 to the present.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Also, the record reflects that the Veteran applied for and was 
denied Social Security benefits.  The evidence of record includes 
a Notice of Disapproved Claim issued by the Social Security 
Administration (SSA), dated in December 2006, denying the 
Veteran's disability claim.  While the Veteran's claims files 
include all the supporting medical documents on which the 
decision was based, the actual decision in its entirety is not 
associated with the claims file.  Under the Veterans Claims 
Assistance Act of 2000, VA has an obligation to make a reasonable 
effort to obtain any relevant records held by any Federal 
department or agency.  See 38 C.F.R. § 3.159(c)(2) (2010).  
Because this case must be remanded for other reasons (previously 
stipulated herein), the RO should request a complete copy of the 
December 2006 decision denying SSA benefits, as well as any 
additional medical records used in the determination of benefits 
made by SSA.  

TDIU

Currervice connected for and currently assigned a 20 percent 
disability evaluation for right knee posterior tibial 
displacement status post ORIF; a 10 percent disability evaluation 
for degenerative arthritis of the right knee; a 10 percent 
disability evaluation for tinnitus; and noncompensable disability 
evaluations for a lower lip scar and right ear hearing loss.  He 
is also receiving nonservice-connected pension benefits for 
cirrhosis of the liver, which has been assigned a 100 percent 
disability evaluation.  The current combined evaluation for the 
Veteran's service-connected disabilities is 40 percent.  See 
38 C.F.R. § 4.25 (2010).  

Here, the Board observes that the Veteran has not been afforded a 
VA examination in connection with his current claim for TDIU.  
While he was afforded a VA examination in August 2009, and an 
opinion was provided with respect to his employability, the 
examiner predominantly focused on the Veteran's right knee 
disabilities.  The examination report did not include a 
discussion of the Veteran's other service-connected disabilities 
or the combined or total effect of these service-connected 
disabilities on his employability.  Furthermore, the Board notes 
that, while the examiner reviewed the Veteran's claims file, he 
failed to address the Counseling Narrative Reports submitted by 
the Veteran's Vocational Rehabilitation counselor, dated in July 
2008 and January 2009, which discuss the Veteran's mental and 
physical impairments, the combined effect of the Veteran's 
service-connected and nonservice-connected disabilities on his 
employability, as well as the Veteran's ability to participate in 
training and educational courses designed to assist him in 
finding employment.  

The determination as to whether a total disability is appropriate 
should not be based solely upon demonstrated difficulty in 
obtaining employment in one particular field, which could also 
potentially be due to external bases such as economic factors, 
but rather to all reasonably available sources of employment 
under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 
331-332 (1991).  

As such, the Board concludes that the medical evidence currently 
of record does not include a medical opinion based on a thorough 
review of the Veteran's claims file addressing the combined or 
total effect of his service-connected disabilities on his current 
employability.  Thus, the Board finds that another medical 
opinion is necessary to determine whether he is unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995) (holding that VA has a duty to supplement the 
record by obtaining an examination that includes an opinion on 
what effect the appellant's service-connected disabilities have 
on his ability to work).  

Moreover, the issue of entitlement to a TDIU is inextricably 
intertwined with the Veteran's increased rating claims.  Thus, a 
remand of the TDIU issue is required.  Harris v. Derwinski, 1 
Vet. App. 180 (1991) (when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are inextricably intertwined, and VA is required to decide 
those issues together).  

Accordingly, the case is REMANDED for the following action:

1.	Issue a Veterans Claims Assistance Act of 
2000 notice letter to the Veteran for his 
TDIU claim.  

2.	Request records of right knee, tinnitus, 
right ear hearing loss, and lower lip scar 
treatment that the Veteran may have 
received at the VA Medical Center in 
Kansas City, Missouri since April 2010.  
Copies of such records which are available 
should be associated with the claims 
folder.  

3.	Obtain from SSA a complete copy of the 
December 2006 decision denying disability 
benefits.  Any such available copy should 
be associated with the claims folder.  All 
efforts to obtain this report should be 
fully documented, and SSA should provide a 
negative response if records are not 
available.  

4.	Then, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of his service-
connected right knee posterior tibial 
displacement status post ORIF and the 
service-connected degenerative arthritis 
of his right knee.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  All pertinent pathology should 
be noted in the examination report.  

In addition, the examiner should discuss:  

(a)  any limitation of motion, 
instability, or ankylosis associated with 
these disorders; 

(b)  whether the Veteran's right knee 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination 
that is attributable to the applicable 
service-connected disorders.  If feasible, 
this determination should be expressed in 
terms of the degree of additional range of 
motion lost.  Range of motion measurements 
must be provided at the time of the 
examination.  The examiner should also 
discuss the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his right knee repeatedly over a period of 
time; and 

(c)  any impact of the service-connected 
right knee disabilities on the Veteran's 
ability to engage in any type of full-time 
employment, including any form of 
sedentary work, and whether, in the 
examiner's opinion, these service-
connected disabilities are of such 
severity to result in an inability to 
obtain and to maintain employment.  In 
answering these questions, the examiner 
should address the Counseling Narrative 
Reports issued by the Veteran's Vocational 
Rehabilitation counselor dated in July 
2008 and January 2009.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

5.	In addition, the Veteran should be 
afforded an appropriate VA examination to 
determine the combined or total effect of 
the remainder of his service-connected 
disabilities - to include his tinnitus, 
right ear hearing loss, and lower lip scar 
- on his employability.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  

The examiner should specifically address 
the Counseling Narrative Reports, issued 
by the Veteran's Vocational Rehabilitation 
counselor dated in July 2008 and January 
2009.  The examiner should then comment on 
the combined effect of the service-
connected tinnitus, right ear hearing loss 
and lower lip scar on the Veteran's 
ability to engage in any type of full-time 
employment, including any form of 
sedentary work, and whether, in the 
examiner's opinion, these service 
connected disabilities are of such 
severity to result in an inability to 
obtain and to maintain employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

6.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
increased ratings for the service-
connected right knee posterior tibial 
displacement status post ORIF and the 
service-connected right knee degenerative 
arthritis and entitlement to a TDIU.  If 
the decisions remain in any way adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to these 
issues as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


